UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                               No. 00-10240
                             Summary Calendar


                             RHONDA L. BOLTON,

                                                   Plaintiff-Appellant,

                                  versus

         KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                                    Defendant-Appellee.



            Appeal from the United States District Court
                 for the Northern District of Texas
                           (4:98-CV-829-Y)


                             November 3, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Rhonda    L.   Bolton   appeals   the   district   court’s   judgment

affirming the Social Security Commissioner’s denial of disability

benefits.   We must determine whether there is substantial evidence

in the record to support the denial and whether the proper legal

standards were used in evaluating the evidence. Villa v. Sullivan,

895 F.2d 1019, 1021 (5th Cir. 1990) (citing Hollis v. Bowen, 837
F.2d 1378, 1382 (5th Cir. 1988)).

     Bolton claims the Administrative Law Judge (ALJ) erred in

rejecting the opinion of her treating psychiatrist, Dr. Ouseph,

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
that Bolton was disabled by her mental condition.    See Newton v.

Apfel, 209 F.3d 448, 455-56 (5th Cir. 2000) (discussing weight

accorded treating physician’s opinion).      Although Dr. Ouseph's

formal evaluation indicates she believed Bolton was seriously

impaired, she did not state that Bolton was disabled by her

impairments.   Thus, the ALJ did not expressly reject Dr. Ouseph's

opinion.

     Bolton also claims her low IQ, coupled with her depression

and/or schizoid personality traits, met the impairments described

in listing 12.05C.    See 20 C.F.R. Pt. 404, Subpt. P, App. 1,

§ 12.05.    Although the medical records reflect that Bolton did

experience a single episode of severe depression, her depression

responded to treatment and had apparently resolved by the time

Bolton was examined by Dr. Greer.    See Johnson v. Bowen, 864 F.2d
340, 348 (5th Cir. 1988) (“If an impairment reasonably can be

remedied or controlled by medication or therapy, it cannot serve as

a basis for a finding of disability.”) (citing Lovelace v. Bowen,

813 F.2d 55, 59 (5th Cir. 1987)).

     Further, because the term "static encephalopathy" was used in

the medical records to refer to Bolton's borderline intellectual

functioning, it did not constitute an additional work-related

limitation of function under listing 12.05C.

     Additionally, although Dr. Greer found Bolton had schizoid

personality traits, he concluded that “her condition appear[ed] to

be stable, and her prognosis for continued psychosocial adjustment

fair”.   Thus, the ALJ did not err in concluding that Bolton failed



                                 2
to show her impairments met the impairments described in listing

12.05C.

     Finally, Bolton claims the ALJ did not properly analyze how

Bolton could perform her past relevant work, given her mental and

physical impairments.          However, the ALJ did compare Bolton's

remaining    functional      capacities     with   the   physical    and   mental

demands of her previous work as a housekeeper in concluding that

she could perform such work.           See Latham v. Shalala, 36 F.3d 482,

484 (5th Cir. 1994).

     Dr.    Greer   concluded    that     “[s]ignificant    deterioration       or

decompensation      [were]    simply    not   evident”.     In   fact,     Bolton

conceded she "worked for many years with her very low IQ, and there

is no indication that the IQ has diminished at any time”.               Bolton's

ability to pursue gainful employment for many years, despite her

static encephalopathy,        provides      substantial    evidence    that    her

condition is not disabling.        Johnson, 864 F.2d at 347-48.

                                                                    AFFIRMED




                                        3